DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 was filed after the mailing date of the notice of allowance on 05/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4, 7-12, and 15-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (system or computer product), comprising: composing, at a transmitter, a data stream comprising a compressed format of a data set using a macroblock-based encoding, the data set comprising a first subset and a second subset, each data in the first subset having embedded therein a respective counter indicating a watermark in accordance with a first watermark map, each respective counter being losslessly encoded in the data set, the first watermark map being predetermined and stored in a memory of the transmitter; embedding the respective counter in macroblock regions of the compressed format of the data set that are encoded in a lossless manner and that are exempt from in-loop de-blocking processing; transmitting the data stream over a transmission channel from the transmitter to a receiver; and recovering, by the receiver, each respective counter from each data in the first subset in accordance with a second watermark map, the first watermark map being synchronized with the second watermark map over the transmission channel, the second watermark map stored in a memory of the receiver.
Tessel et al. (Hereafter, “Tessel”) [US 2014/0184647 A1] discloses for supporting correct and reliable operating displaying image data, wherein the image data may change over the time, the present invention suggests a reliable process, by use of which a secured image is generated based on a source image by generating at least one secured image part, wherein the secured image part is generated by combining a source image part of the source image with a corresponding secure pattern; and/or by monitoring displaying the secured image by detecting the corresponding secure pattern of the secured image part and by performing at least one of following: updating the detected secure pattern, checking the currentness or correctness of the detected secure pattern [See Tessel, Abstract].
Winograd [US 2017/0316189 A1] discloses methods, devices, systems and computer program products are provided for embedding and detection of a watermark message to and from an object-based composite content [See Winograd, Abstract]. One exemplary method includes for embedding a watermark message in an object-based composite content includes designating a plurality of content objects for carrying the watermark message comprising one or more watermark symbols in the composite object-based content that is generated according to an object-based encoding scheme [See Winograd, Abstract]. The method also includes obtaining a mapping of each watermark symbol to a temporal or spatial position of one or more of the designated content objects in the composite content, and embedding each watermark symbol by including each of the one or more of the designated content objects in the composite content in conformance with the temporal or spatial relationship provided by the mapping [See Winograd, Abstract].
Zhang et al., “An improved reversible image watermarking algorithm based on difference expansion” (Hereafter, “Zhang”) discloses a reversible watermarking technique that utilizes the IPCM macroblocks generated by the H.264/AVC encoder [See Zhang, Abstract]. The technique applies the concept of Differential Expansion (DE) to the pixels of the luminance and the chrominance components within the IPCM macroblocks of the P-frames [See Zhang, Abstract]. The performance of the proposed algorithm was tested for a number of video sequences and compared to similar techniques [See Zhang, Abstract]. The results show that the watermark thus embedded is of a high capacity while at the same time ensured minimal bitrate increase and negligible degradation of PSNR values [See Zhang, Abstract].
ALI, Mohammed Athar et al., "Improved Watermark Payload Capacity Using DE On IPCM Macroblocks in H.264/AVC” (Hereafter, “Ali”) discloses to improve the visual quality and the embedding rate of the existing reversible image watermarking algorithm, an improved reversible image watermarking algorithm based on difference expansion is proposed [See Ali, Abstract]. First, the watermark information is divided into groups, and the information value of each group is calculated [See Ali, Abstract]. The watermark group number and the corresponding carrier image block number are mapped, and the corresponding coefficient position of each corresponding carrier block is identified according to the value of the watermark information in each group [See Ali, Abstract]. Second, the identified location map is compressed and embedded in the original image through the difference expansion [See Ali, Abstract]. Through circular searching the suitable pixel position, the embedding rate can be effectively improved without sacrificing any visual quality [See Ali, Abstract]. The experimental results show that the proposed algorithm not only has high embedding rate but also has a high visual quality and can achieve full recovery of the original image [See Ali, Abstract]. Compared with other algorithms, the algorithm has certain advantages [See Ali, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482